Citation Nr: 1115080	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1976 and from February 1991 to April 1991.  He also had a period of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

A review of the claims file reveals that the Veteran has provided only basic evidence with regard to his claimed stressors, and the RO issued a formal finding in July 2008 that there was a lack of information required to corroborate the Veteran's claimed stressors.  Therefore, the RO did not submit the Veteran's claimed stressor to the U.S. Army and Joint Services Records Research Center (JSRRC).

However, the Board finds that, with regard to one particular stressor claimed by the Veteran, there is enough information contained in the claims file to submit this stressor to JSRRC for investigation.

A March 2008 private treatment record shows that the Veteran reported, as one of his stressors, that an aircraft crashed while he was stationed at Fort Hood, and the pilot was killed.  The Veteran's private physician then diagnosed PTSD, which he indicated was service-connected.

The Veteran's separation document from his second period of active service shows that his specialty was avionic mechanic.  While the Veteran did not provide a date or a date range for when this event occurred, a review of his service personnel records shows that he was only stationed at Fort Hood from February 18, 1991, to April 26, 1991.  Since this is a narrow timeframe, the Board finds that it is possible for the JSRRC to attempt to find corroboration of this stressor.  As such, on remand, the RO must submit the information regarding the Veteran's claimed stressor to JSRRC and ask for any information that may corroborate the Veteran's contentions.

If his stressor is verified, the Veteran should be afforded an examination to determine whether he has PTSD that is due to the verified stressor.  While the March 2008 private record indicated that the Veteran's PTSD was service-connected, other stressors were also noted in the report, and there is no opinion stating that PTSD was due to this specific stressor.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain any available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Contact JSRRC to attempt to verify the Veteran's claimed stressor of having witnessed an aircraft crash that killed the pilot, while he was stationed at Fort Hood, from February 18, 1991, to April 26, 1991.

3.  If, and only if, the claimed stressor is verified, schedule the Veteran for a VA examination to determine whether he has PTSD due to the verified stressor.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorders.  A diagnosis of PTSD under DSM IV criteria should be made or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

4.  Readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran should be provided an appropriate supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


